

117 HR 3521 IH: Postal Service Electric Fleet Authorization Act of 2021
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3521IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. Lynch (for himself, Mrs. Carolyn B. Maloney of New York, Mr. Connolly, and Mrs. Lawrence) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo modernize the fleet of delivery vehicles used by the Postal Service with electric or zero-emission vehicles, and for other purposes.1.Short titleThis Act may be cited as the Postal Service Electric Fleet Authorization Act of 2021.2.Authorization of appropriation for United States Postal Service for modernization of postal infrastructureThere is authorized to be appropriated to the United States Postal Service $8,000,000,000, to remain available until expended, for the acquisition of vehicles and the infrastructure required to operate a fleet of electric vehicles. Any amounts appropriated under this subsection shall be deposited into the Postal Service Fund established under section 2003 of title 39, United States Code.3.Electric or zero-emission vehicles for United States Postal Service fleet(a)In generalAny next generation delivery vehicle purchased by the United States Postal Service using the funds appropriated under section 2 shall, to the greatest extent practicable, be an electric or zero-emission vehicle, and the Postal Service shall ensure that at least 75 percent of the total number of vehicles purchased using such funds shall be electric or zero-emission vehicles. In this subsection, the term next generation delivery vehicle means a vehicle purchased to replace a right-hand drive, long-life vehicle in use by the Postal Service.(b)Medium and heavy-Duty vehicles(1)Date of enactment and 2025Between the period beginning on the date of enactment of this Act and ending on December 31, 2024, not less than 75 percent of the total number of new medium or heavy-duty vehicles purchased by the Postal Service during such period shall be electric or zero-emission vehicles.(2)After 2029Beginning on January 1, 2030, the Postal Service may not purchase any new medium or heavy-duty vehicle that is not an electric or zero-emission vehicle.(c)ComplianceThe Postal Service shall comply with chapter 83 of title 41, United States Code, (popularly known as the Buy American Act) and any applicable Federal labor or civil rights laws—(1)in carrying out subsections (a) and (b); and(2)with respect to any vehicle purchased using funds appropriated under section 2.(d)Charging stations(1)In generalNot later than January 1, 2026, the Postal Service shall provide, at each postal facility accessible to the public, not less than one electric vehicle charging station for use by the public or officers and employees of the Postal Service.(2)Fleet operationThe Postal Service shall ensure that adequate charging stations are available at Postal Service facilities to keep the Postal Service fleet operational.(e)Plan and updateNot later than 180 days after the date of enactment of this Act, the Postmaster General shall submit to the Committee on Oversight and Reform of the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committees on Appropriations of the House of Representatives and the Senate a plan to carry out this section. The Postmaster General shall submit an update and progress report on implementing such plan to such committees not less than once every two years beginning on the date the plan is submitted under the previous sentence and ending on the day that is six years after such date.(f)Contingent on appropriationThe requirements of subsections (a) through (e) of this section shall not apply unless the funds authorized under section 2 are appropriated.